Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 20160065439 A1) in view of Wang (US 20170374579 A1).

2b. Summary of the Cited Prior Art
Bi discloses a method for PDCP data to multiple RLC packets for transmission (Fig 1-14).
Wang discloses a method for splitting and transmitting data in PDCP and RLC layers (Fig 1-13).

2c. Claim Analysis
	Regarding Claim 1, Bi discloses:
	A method for handling an uplink (UL) bearer split configuration in a multi-connectivity system, the method comprising
	[(Bi discloses a method for PDCP data to multiple RLC packets for transmission, see: 
	[0054] According to an example embodiment, a single radio bearer may be associated with multiple RLC entities at multiple transmission points to allow for the transmission of data from the single radio bearer using the multiple transmission points.  The use of data splitting between a single PDCP entity and multiple RLC entities allows a CoMP transmission to be setup and configured for individual radio bearers so that the data packets of one radio bearer may be transmitted over multiple transmission points (e.g., eNBs, cells, RRHs, and so on). 
	Fig 6-7b; see also Fig 7c-14)]:
	identifying, by a mobile terminal, first UL data of a packet data convergence protocol (PDCP) layer
	[(Bi discloses identifying uplink or downlink PDCP data for RLC splitting based on some factors, see:
	[0058] A distribution of the split of the PDCP PDUs to the PDCP PDU streams may be dependent on factors such as available resources at transmission points corresponding to each RLC entity, a load at the transmission points, capability of the transmission points, channel conditions at the transmission points, and so forth.  As an illustrative example, if the two transmission points are relatively equal in terms of However, if one of the transmission points is significantly more capable or significantly less capable, then the allocation of the PDCP PDUs to that particular transmission point may be adjusted accordingly. 
	Fig 6-7b; see also Fig 7c-14)];
	transmitting, by the mobile terminal, first data of the first UL data to a primary radio link control (RLC) entity for a first time period
	[(Bi discloses splitting PDCP data into multiple RLC packets, and transmit the RLC data in different time windows, see:
	[0004] An extension to MIMO makes use of multiple transmission points (each of which may be a set of geographically co-located transmit antennas) to transmit to a single UE or a group of UE.  The transmissions from the multiple transmission points may occur at different times so that over a given time window, the UE (or the group of UE) will receive transmissions from all of the multiple transmission points.  This operating mode may often be referred to as multiple point transmission.  As an example, at a first time, a first transmission point may transmit to a UE, at a second time, a second transmission point may transmit to the UE, and so on. 
	[0056] The PDCP PDUs may be provided to a data splitting interface 610 that may split the PDCP PDUs into two or more PDCP PDU streams.  An actual number of PDCP PDU streams may be dependent on a number of separate RLC entities.  As an example, if there are three separate RLC entities, then the PDCP PDUs may be split into three PDCP PDU streams. 
 	Fig 6-7b; see also Fig 7c-14)];
	transmitting second data of the first UL data to a secondary RLC entity for a second time period
	[(Bi discloses splitting PDCP data into multiple PLC packets, and transmit the RLC data in different time windows, see:
	[0004] An extension to MIMO makes use of multiple transmission points (each of which may be a set of geographically co-located transmit antennas) to transmit to a single UE or a group of UE.  The transmissions from the multiple transmission points may occur at different times so that over a given time window, the UE (or the group of UE) will receive transmissions from all of the multiple transmission points.  This operating mode may often be referred to as multiple point transmission.  As an example, at a first time, a first transmission point may transmit to a UE, at a second time, a second transmission point may transmit to the UE, and so on. 
	[0056] The PDCP PDUs may be provided to a data splitting interface 610 that may split the PDCP PDUs into two or more PDCP PDU streams.  An actual number of PDCP PDU streams may be dependent on a number of separate RLC entities.  As an example, if there are three separate RLC entities, then the PDCP PDUs may be split into three PDCP PDU streams. 
 	Fig 6-7b; see also Fig 7c-14)];
	identifying, by the mobile terminal, at least one first network parameter of a first UL path associated with the primary RLC entity for the first time period
	[(Bi discloses identifying uplink or downlink PDCP data for RLC splitting based on 
	[0058] A distribution of the split of the PDCP PDUs to the PDCP PDU streams may be dependent on factors such as available resources at transmission points corresponding to each RLC entity, a load at the transmission points, capability of the transmission points, channel conditions at the transmission points, and so forth.  As an illustrative example, if the two transmission points are relatively equal in terms of available resources, capability, channel condition, and so on, then the PDCP PDUs may be split into two relatively equal PDCP PDU streams, wherein relatively equal implies that over time, approximately 1/2 of the PDCP PDUs will be allocated to each of the two transmission points.  However, if one of the transmission points is significantly more capable or significantly less capable, then the allocation of the PDCP PDUs to that particular transmission point may be adjusted accordingly. 
	Fig 6-7b; see also Fig 7c-14)];
	identifying at least one second network parameter of a second UL path associated with the secondary RLC entity for the second time period
	[(Bi discloses identifying uplink or downlink PDCP data for RLC splitting based on some factors, see:
	[0058] A distribution of the split of the PDCP PDUs to the PDCP PDU streams may be dependent on factors such as available resources at transmission points corresponding to each RLC entity, a load at the transmission points, capability of the transmission points, channel conditions at the transmission points, and so forth.  As an illustrative example, if the two transmission points are relatively equal in terms of available resources, capability, channel condition, and so on, then the PDCP PDUs However, if one of the transmission points is significantly more capable or significantly less capable, then the allocation of the PDCP PDUs to that particular transmission point may be adjusted accordingly. 
	Fig 6-7b; see also Fig 7c-14)];
	determining, by the mobile terminal, a split factor for splitting second UL data of the PDCP layer between the primary RLC entity and the secondary RLC entity based on the at least one first network parameter and the at least one second network parameter
	[(Bi discloses identifying uplink or downlink PDCP data for RLC splitting based on some factors, see:
	[0058] A distribution of the split of the PDCP PDUs to the PDCP PDU streams may be dependent on factors such as available resources at transmission points corresponding to each RLC entity, a load at the transmission points, capability of the transmission points, channel conditions at the transmission points, and so forth.  As an illustrative example, if the two transmission points are relatively equal in terms of available resources, capability, channel condition, and so on, then the PDCP PDUs may be split into two relatively equal PDCP PDU streams, wherein relatively equal implies that over time, approximately 1/2 of the PDCP PDUs will be allocated to each of the two transmission points.  However, if one of the transmission points is significantly more capable or significantly less capable, then the allocation of the PDCP PDUs to that particular transmission point may be adjusted accordingly. 

	transmitting, by the mobile terminal, the second UL data to the primary RLC entity and the secondary RLC entity for a third time period based on the split factor
	[(Bi discloses
	[0060] According to an example embodiment, measurements of the performance of the transmission points may be performed to allow for the dynamic adjustment of the allocation of the PDCP PDUs to each of the transmission points.  As an example, if transmissions from one transmission point are prone to failure (e.g., being marked as lost), then a number of PDCP PDUs being allocated to the transmission point may be reduced, while PDCP PDUs being allocated to the other transmission point may be increased. 
	Fig 6-7b; see also Fig 7c-14)].
	Further Wang discloses mode detail about transmission time interval.
	transmitting, by the mobile terminal, first data of the first UL data to a primary radio link control (RLC) entity for a first time period
	[(Wang discloses uplink and downlink data during multiple TTI with various durations, see:
	[0112] The transmission rate may be applicable to the combined transmissions across the WiFi interface (e.g., rate per interface).  For example, the WTRU may maintain a separate value for a given bearer using a given interface for uplink transmissions (e.g., for the purpose of routing data for a split bearer in the uplink direction). 
	[0168] One implementation aspect may be based on periodicity.  The WTRU may The period may be a configurable aspect.  The period may correspond to the Transmission Time Interval (TTI) of the LTE interface (e.g., 1 ms).  The period may correspond to a longer duration (e.g., when rate-control is used to determine how much data to make available to WiFi). 
	[0248] For example, the selection of an interface for the transmission of data may vary over time for a given bearer (e.g., EPS bearer).  The time may be an evaluation period.  The time may be further referred to as Prioritization Time Interval (PTI).  The time may correspond to at least one LTE Transmission Time Interval (TTI).  In an embodiment, the time may correspond to an integer multiple of LTE TTIs. 
	Fig 3-6 and 13)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Bi’s method for PDCP data to multiple RLC packets for transmission with Wang’s method for splitting and transmitting data in PDCP and RLC layers with the motivation being to provide	more throughput and a better user experience (Wang, Para [0002]).

	Regarding Claim 2, Bi discloses: 
	wherein the first time period comprises a same or a different time period as the second time period, and wherein the third time period comprises a sum of the first time period and the second time period
	[(Bi discloses partition dynamic time window for RLC data transmission, see:
	[0004] An extension to MIMO makes use of multiple transmission points (each of The transmissions from the multiple transmission points may occur at different times so that over a given time window, the UE (or the group of UE) will receive transmissions from all of the multiple transmission points.  This operating mode may often be referred to as multiple point transmission.  As an example, at a first time, a first transmission point may transmit to a UE, at a second time, a second transmission point may transmit to the UE, and so on. 
	Further Wang discloses:
	wherein the first time period comprises a same or a different time period as the second time period, and wherein the third time period comprises a sum of the first time period and the second time period
	[(Wang discloses uplink and downlink data during multiple TTI with various durations, see:
	[0112] The transmission rate may be applicable to the combined transmissions across the WiFi interface (e.g., rate per interface).  For example, the WTRU may maintain a separate value for a given bearer using a given interface for uplink transmissions (e.g., for the purpose of routing data for a split bearer in the uplink direction). 
	[0168] One implementation aspect may be based on periodicity.  The WTRU may determine whether or not it should make data units available to WiFi once for every given period.  The period may be a configurable aspect.  The period may correspond to the Transmission Time Interval (TTI) of the LTE interface (e.g., 1 ms).  The period may correspond to a longer duration (e.g., when rate-control is used to determine how much data to make available to WiFi). 
	[0248] For example, the selection of an interface for the transmission of data may vary over time for a given bearer (e.g., EPS bearer).  The time may be an evaluation period.  The time may be further referred to as Prioritization Time Interval (PTI).  The time may correspond to at least one LTE Transmission Time Interval (TTI).  In an embodiment, the time may correspond to an integer multiple of LTE TTIs. 
	Fig 3-6 and 13)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Bi’s method for PDCP data to multiple RLC packets for transmission with Wang’s method for splitting and transmitting data in PDCP and RLC layers with the motivation being to provide	more throughput and a better user experience (Wang, Para [0002]).

	Regarding Claim 3, Bi discloses:
	wherein the at least one first network parameter comprises at least one of 
	a spectrum efficiency (SE) of the first UL path, 
	a block error rate (BER) of the first UL path, 
	buffer occupancy (BO) statistics related to the first UL path, an amount of data arrival related to the first UL path, 
	a latency related to the first UL path, 
	a PDCP protocol data unit (PDU) data type on the first UL path, 
	a number of uplink grants allocated for the first UL path, 
	a scheduling rate related to the first UL path, and 

	an SE of the second UL path, 
	a BER of the second UL path, BO statistics related to the second UL path, 
	an amount of data arrival related to the second UL path, 
	a latency related to the second UL path, 
	a PDCP PDU data type on the second UL path, 
	a number of uplink grants allocated for the second UL path, 
	a scheduling rate related to the first UL path, and 
	an SCS related to the second UL path
	[(Bi discloses a plurality of parameters, including packet delay, error, loss and buffer status, for PDCP splitting criteria, see:
	[0129] However, since the packets may be arriving from different transmission points, just because a particular packet is out of order does not mean that the packet is actually lost.  A threshold may be used to help determine if the particular packet is actually lost in transmission or simply delayed because it was transmitted by a different transmission point. 
	[0140] FIG. 12b illustrates a flow diagram of operations 1230 in a data splitting interface of a primary transmission point as the data splitting interface recovers and/or redistributes lost and/or error packets in lost packet mitigation, wherein the lost packet mitigation may be in the form of network assisted and/or UE assisted lost packet mitigation.  Operations 1230 may be indicative of operations occurring in a data splitting interface as the data splitting interface assists in recovering from lost packets 
	[0146] Operations 1260 may begin with the UE receiving a packet (block 1265).  The UE may perform a check to determine if a missing packet criterion has been met (block 1267).  An example of a missing packet criterion may include a missing packet in a re-ordering buffer for a specified amount of time or a specified number of packet receptions, and so forth.  If the missing packet criterion is met, then the UE may report the missing packet(s) to the primary transmission point, the CoMP controller, or both (block 1269). 
	[0148] Alternatively, the UE may be configured to provide a status report on missing packets, even if there are no missing packets at the time of the status report.  A period for the status reports or a trigger for triggering a status report may be specified by a primary transmission point or a CoMP controller. 
	Fig 12a-12c)].
 
	Regarding Claim 4, Bi discloses:
	wherein the at least one network parameter of the first UL path and the at least one network parameter of the second UL path are provided by at least one of a physical (PHY) layer and a medium access control (MAC) layer to the PDCP layer
	[(see:
	[0093] UE 805, from the CoMP Configuration Request message from primary transmission point 810, knows that it may be sent data packets from the associated radio and EPS bearers using specified PDCP and RLC parameters. UE 805 may also make use of information regarding in-order delivery of PDCP packets to combine data UE 805 may also provide status reports about PDCP packets if it is required to do so. UE 805 may respond positively to the CoMP Configuration Request message with a CoMP Configuration Complete message indicating that it is ready to receive the transmissions (shown as event 842). 
	[0148] Alternatively, the UE may be configured to provide a status report on missing packets, even if there are no missing packets at the time of the status report.  A period for the status reports or a trigger for triggering a status report may be specified by a primary transmission point or a CoMP controller. 
	Fig 12a-12c)].
 
	Regarding Claim 5, Bi discloses:
	further comprising calculating, by the at least one of the PHY layer and the MAC layer, 
	a spectral efficiency for each of the first UL path and the second UL path, and sharing, by the at least one of the PHY layer and the MAC layer, the spectral efficiency for each of the first UL path and the second UL path with the PDCP layer
	[(see:
	[0006] CoMP transmission and reception is being considered for inclusion in next generation wireless communications systems, such as in Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) Advanced standards compliant communications systems, as a tool to improve the coverage of high data rates, cell-edge throughput, and/or to increase overall communications system throughput in both high load and low load scenarios. 
	[0060] According to an example embodiment, measurements of the performance of the transmission points may be performed to allow for the dynamic adjustment of the allocation of the PDCP PDUs to each of the transmission points.  
 	[0148] Alternatively, the UE may be configured to provide a status report on missing packets, even if there are no missing packets at the time of the status report.  A period for the status reports or a trigger for triggering a status report may be specified by a primary transmission point or a CoMP controller. 
	Fig 12a-12c)].

	Regarding Claim 6, Bi discloses:
	wherein the first UL data is greater than or equal to a UL data split threshold, and the second data is remaining data except the first data transmitted during the first time period from the first UL data
	[(see:
	[0058] A distribution of the split of the PDCP PDUs to the PDCP PDU streams may be dependent on factors such as available resources at transmission points corresponding to each RLC entity, a load at the transmission points, capability of the transmission points, channel conditions at the transmission points, and so forth.  As an illustrative example, if the two transmission points are relatively equal in terms of available resources, capability, channel condition, and so on, then the PDCP PDUs may be split into two relatively equal PDCP PDU streams, wherein relatively equal implies that over time, approximately 1/2 of the PDCP PDUs will be allocated to each However, if one of the transmission points is significantly more capable or significantly less capable, then the allocation of the PDCP PDUs to that particular transmission point may be adjusted accordingly. 
	Fig 6-7b; see also Fig 7c-14)].
 
	Regarding Claim 7, Bi discloses: 
	further comprising determining the split factor based on a lookup table for determining a split ratio between the primary RLC entity and the secondary RLC entity
	[(Bi discloses identifying uplink or downlink PDCP data for RLC splitting based on some factors, including available resources, load and capacity, stored in a database as implied, see:
	[0058] A distribution of the split of the PDCP PDUs to the PDCP PDU streams may be dependent on factors such as available resources at transmission points corresponding to each RLC entity, a load at the transmission points, capability of the transmission points, channel conditions at the transmission points, and so forth.  As an illustrative example, if the two transmission points are relatively equal in terms of available resources, capability, channel condition, and so on, then the PDCP PDUs may be split into two relatively equal PDCP PDU streams, wherein relatively equal implies that over time, approximately 1/2 of the PDCP PDUs will be allocated to each of the two transmission points.  However, if one of the transmission points is significantly more capable or significantly less capable, then the allocation of the PDCP PDUs to that particular transmission point may be adjusted accordingly. 
	Fig 6-7b; see also Fig 7c-14)].

	Regarding Claim 8, Bi discloses:
	wherein determining the split factor is performed irrespective of UL grant reception
	[(Bi discloses identifying uplink or downlink PDCP data for RLC splitting based on some factors, including available resources, load and capacity, regardless of UL grant reception, see:
	[0058] A distribution of the split of the PDCP PDUs to the PDCP PDU streams may be dependent on factors such as available resources at transmission points corresponding to each RLC entity, a load at the transmission points, capability of the transmission points, channel conditions at the transmission points, and so forth.  As an illustrative example, if the two transmission points are relatively equal in terms of available resources, capability, channel condition, and so on, then the PDCP PDUs may be split into two relatively equal PDCP PDU streams, wherein relatively equal implies that over time, approximately 1/2 of the PDCP PDUs will be allocated to each of the two transmission points.  However, if one of the transmission points is significantly more capable or significantly less capable, then the allocation of the PDCP PDUs to that particular transmission point may be adjusted accordingly. 
	Fig 6-7b; see also Fig 7c-14)].

Regarding Claims 9-16, the claims disclose similar features as of Claims 1-8, and are rejected based on the same rationales of Claims 1-8.
Regarding Claims 17-20, the claims disclose similar features as of Claims 1-2, 6 and 3, and are rejected based on the same rationales of Claims 1-2, 6 and 3. Further, Bi discloses a software implementation:
	[0042] The processor 118 may further be coupled to other peripherals 138, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JUNG LIU/Primary Examiner, Art Unit 2473